IN THE UNITED STATES COURT OF APPEALS

                           FOR THE FIFTH CIRCUIT


                           ____________________

                               No. 95-50589
                             Summary Calendar
                           ____________________


UNITED STATES OF AMERICA,

                                                      Plaintiff-Appellant,

                                    versus

KATHERINE HENSLER,

                                                       Defendant-Appellee.

 _______________________________________________________________

      Appeal from the United States District Court for the
                    Western District of Texas
                      USDC No. SA-95-CA-304
 _______________________________________________________________
                             April 30, 1996

Before JOLLY, JONES, and STEWART, Circuit Judges.

PER CURIAM:*

     Katherine Hensler appeals the district court’s denial of her

28 U.S.C. § 2255 motion to vacate her sentence.             She contends that

the district court erred by determining that Hensler could not

allege    her   argument   of   insufficient     evidence    to     support   her

conviction.        Hensler      unsuccessfully     raised     the     issue    of

insufficient evidence to support her conviction in her direct

appeal.    United States v. Hensler, No. 93-8850, slip op. at 3-5

(5th Cir. Aug. 8, 1994) (unpublished).           Because this issue was

     *
      Pursuant to Local Rule 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in Local Rule 47.5.4.
                             No. 95-50589
                                 - 2 -

raised and disposed of on direct appeal, it cannot be considered in

Hensler’s § 2255 motion.    United States v. Kalish, 780 F.2d 506,

508 (5th Cir. 1986), cert. denied, 476 U.S. 1118 (1986).

     Hensler also attempts to raise, for the first time on appeal,

several issues, which she alleges are constitutional in nature.

This court will not consider issues, such as these, that are not

purely legal questions and that would not result in manifest

injustice if not considered. See Varnado v. Lynaugh, 920 F.2d 320,

321 (5th Cir. 1991).      Hensler’s appeal is without merit and is

DISMISSED as frivolous.    See 5th Cir. R. 42.2.

     Because Hensler has failed to heed our previous warning to

avoid filing and pursuing frivolous appeals, Hensler is SANCTIONED

$100, which Hensler must pay to the clerk of this court prior to

filing any further appeals in this court.

               APPEAL DISMISSED AS FRIVOLOUS.      SANCTIONS IMPOSED.




                                 -2-